[Cite as In re D.K., 2020-Ohio-3840.]



                                        IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                           FAYETTE COUNTY



 IN RE:                                            :

          D.K.                                     :     CASE NOS. CA2020-02-002
                                                                   CA2020-02-004
                                                   :
                                                               DECISION
                                                   :            7/27/2020

                                                   :



             APPEAL FROM FAYETTE COUNTY COURT OF COMMON PLEAS
                              JUVENILE DIVISION
                            Case No. AND20190495


Jess C. Weade, Fayette County Prosecuting Attorney, 110 E. Court St., 1st Floor,
Washington, C.H., Ohio 43260, for appellee

Steven H. Eckstein, 1208 Bramble Ave., Washington C.H., Ohio 43160, for appellants



        Per Curiam.

        {¶1}     This cause came on to be considered upon a notice of appeal filed by

appellants, Mother and Father, the transcript of the docket and journal entries, the transcript

of proceedings and original papers from the Butler County Court of Common Pleas, Juvenile

Division, and upon the brief filed by appellants' counsel.

        {¶2}     Appellants' counsel has filed a brief with this court pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396 (1967), which (1) indicates that a careful review of

the record from the proceedings below fails to disclose any errors by the trial court
                                                                    Fayette CA2020-02-002
                                                                            CA2020-02-004

prejudicial to the rights of appellants upon which an assignment of error may be predicated;

(2) lists one potential error "that might arguably support the appeal," Anders, at 744, 87

S.Ct. at 1400; (3) requests that this court review the record independently to determine

whether the proceedings are free from prejudicial error and without infringement of

appellants' constitutional rights; (4) requests permission to withdraw as counsel for

appellants on the basis that the appeal is wholly frivolous; and (5) certifies that a copy of

both the brief and motion to withdraw have been served upon appellants.

       {¶3}    Having allowed appellants sufficient time to respond, and no response having

been received, we have accordingly examined the record and find no error prejudicial to

appellants' rights in the proceedings in the trial court. The motion of counsel for appellants

requesting to withdraw as counsel is granted, and this appeal is dismissed for the reason

that it is wholly frivolous.


       HENDRICKSON, P.J., S. POWELL and RINGLAND, JJ., concur.